              Case 1:19-cv-01532-GSA Document 18 Filed 07/13/20 Page 1 of 2


 1   McGREGOR W. SCOTT
     Acting United States Attorney
 2   DEBORAH LEE STACHEL
 3   Regional Chief Counsel, Region IX
     Social Security Administration
 4   SHARON LAHEY (CBSN 263027)
     Special Assistant United States Attorney
 5     160 Spear Street, Suite 800
 6     San Francisco, California 94105
       Telephone: (415) 977-8963
 7     Facsimile (415) 744-0134
       E-Mail: sharon.lahey@ssa.com
 8
 9   Attorneys for DEFENDANT

10
                                      UNITED STATES DISTRICT COURT
11
                                     EASTERN DISTRICT OF CALIFORNIA
12
                                                FRESNO DIVISION
13
14   ESPERANZA ARREQUIN,                              )   CIVIL NO. 1:19-cv-01532-GSA
                                                      )
15                  Plaintiff,                        )   STIPULATION AND ORDER FOR
                                                      )   DEFENDANT’S 14-DAY EXTENSION
16          vs.                                       )   OF TIME TO RESPOND TO PLAINTIFF’S
                                                      )   OPENING BRIEF
17
     ANDREW SAUL, Commissioner Of Social              )
18     Security,                                      )
                                                      )
19                   Defendant.                       )
                                                      )
20
21          IT IS HEREBY STIPULATED, by and between Esperanza Arrequin (“Plaintiff”) and Andrew
22   Saul, Commissioner of Social Security (“Defendant”) (collectively, the “Parties”), by and through their
23   respective counsel of record, that Defendant shall have an extension of time of 14 days to respond to
24   Plaintiff’s Opening Brief. Under the new briefing schedule, Defendant will file any response on or
25   before July 29, 2020. Any reply thereto will be due on or before August 13, 2020. This is Defendant’s
26   first extension request for an extension of time, and it is the second request for an extension of time
27   requested in the above-captioned matter. Defendant requests this additional time due to unanticipated
28   leave from the office and workload demands of the undersigned defense counsel.

     STIPULATION AND PROPOSED ORDER                                             CASE NO.: 1:19-cv-01532-GSA
              Case 1:19-cv-01532-GSA Document 18 Filed 07/13/20 Page 2 of 2


 1
            The Parties further stipulate that the Court’s Scheduling Order shall be modified accordingly.
 2
     Date: July 10, 2020                         PEÑA & BROMBERG, PLC
 3
 4
                                                 By: /s/ Jonathan O. Peña*
 5                                               JONATHAN O. PEÑA
                                                 (*Authorized as to form by e-mail on July 10, 2020)
 6                                               Attorneys for Plaintiff
 7
     Date: July 10, 2020                         McGREGOR W. SCOTT
 8
                                                 Acting United States Attorney
 9
10                                               By: /s/ Sharon Lahey
                                                 SHARON LAHEY
11
                                                 Special Assistant United States Attorney
12
13
14   IT IS SO ORDERED.

15      Dated:    July 13, 2020                           /s/ Gary S. Austin
16                                                  UNITED STATES MAGISTRATE JUDGE

17
18
19
20
21
22
23
24
25
26
27
28

     STIPULATION AND PROPOSED ORDER                                          CASE NO.: 1:19-cv-01532-GSA
